DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7, 9-18, 20, & 22-30 of U.S. Application No. 17/072362 filed on 03/09/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed03/09/2021. Claims 1-3, 7, 9-11, 13-18, 20, & 22-24 are presently amended. Claims 6, 8, 19, & 21 are cancelled and Claims 27-30 are newly added. Claims 1-5, 7, 9-18, 20, & 22-30 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 101: Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.  Applicant arguments “Improvement to the function of a computer or to any other technology or technical field” on page 13 of 26 of their remarks, is the first reason that the claims overcome the 101 rejection. They further argue by stating “Thus, amended claim 1 defines a particular, practical application which may be analogized, arguendo, to the filtering performed by the claims at issue in BASCOM Global Internet Servs. V. AT&T Mobility, LLC”. Examiner respectfully disagrees. Improving the technology and/or the technical field of “parking enforcement” does not mean that putting together a plurality of hardware and make the process more efficient is improving the technical field. Per the MPEP 2106.05(f) Integration of a Judicial Exception into a Practical Application, The courts have also identified limitations that did not integrate a judicial exception 
Applicant argues “Judicial exception applied with, or by use of, a particular machine” on page 15 of 26 of the remarks is another reason why the application overcomes the 101 rejection. The Applicant further argues “The hardware elements recited in the preamble of the method claim define a “particular machine” i.e., a mobile parking enforcement device in communication with a parking enforcement server and parking data acquisition hardware. This particular machine is integral to performance of the method because the elements of the method are performed by, or via, the hardware elements, as is clear from the following portion of amended claim 1.” Examiner respectfully disagrees. Per the MPEP 2106.05(g) based on the examples given by the courts as insignificant extra-solution activity, such as: “Obtaining information about transactions using the Internet to verify credit card transactions”, “Consulting and updating an activity log” and other examples. These examples are court decisions that were considered mere 

In regards to the previous rejections under Double Patenting: Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. Applicant argues “As this is a provisional rejection, Applicant requests that the Examiner hold this rejection in abeyance until the claims are otherwise found to be allowable”. Applicants do not provide separate arguments, and the amendments to the claims do not overcome the previous Double Patenting rejection. Therefore, the previous Double Patenting rejection is maintained.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to claim(s) 1 & 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2006/0255119A1 (“Marchasin”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 & 14 recite transmitting, a geographic location, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A computer-implemented method, a wireless interface, parking enforcement server, data interface, parking data acquisition hardware, a processor, and a computer-readable memory,” “transmitting, a geographic location” in the context of this claim encompasses the user discerning a location of where they are currently.
The limitation of receiving, a set of one or more past parking events, each past parking event in the set of past parking events comprises a vehicle identifier, the set of one or more past parking events occurring in a parking zone associated with the geographic location, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A computer-implemented method, a wireless interface, parking enforcement server, data interface, parking data acquisition hardware, a processor, and a computer-readable memory” language, “receiving, a set of one or more past parking events, each past parking event in the set of past parking events comprises a vehicle identifier, the set of one or more past parking events occurring in a parking zone associated with the geographic location” in the context of this claim encompasses the user receiving information regarding the vehicles that are already parked with a license plate accompanied with the data.
The limitation of receiving, current parking data comprising a first vehicle identifier of a first vehicle to generate a current parking event comprising the first vehicle identifier of the first vehicle, as drafted, is a device & process that, under its broadest reasonable interpretation, covers 
The limitation of searching, for the first vehicle identifier in a permit list and identifying a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A computer-implemented method, a wireless interface, parking enforcement server, data interface, parking data acquisition hardware, a processor, and a computer-readable memory” language, “searching, for the first vehicle identifier in a permit list and identifying a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle” in the context of this claim realizing that two vehicles are using the same permit for parking in a parking structure through their license plates registered.
Likewise, searching, in past parking data comprising the set of one or more past parking events to obtain, a particular past parking event comprising the second vehicle identifier, is a device & process that, under its broadest reasonable interpretation, covers performance of the  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, determining, that a shared parking permit violation has occurred based on the current parking event with the first vehicle identifier and the particular past parking event with the second vehicle identifier, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A computer-implemented method, a wireless interface, parking enforcement server, data interface, parking data acquisition hardware, a processor, and a computer-readable memory,” language, “determining, that a shared parking permit violation has occurred based on the current parking event with the first vehicle identifier and the particular past parking event with the second vehicle identifier” in the context of this claim encompasses the user realizing that a crime has been committed regarding two vehicles parked using one permit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Likewise, storing a violation event for the shared parking permit violation, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A computer-implemented method, a wireless interface, parking enforcement server, data interface, parking data acquisition hardware, a processor, and a computer-readable memory,” language, “storing a violation event for the shared parking permit violation” in the context of this claim encompasses the user writing a ticket for this crime committed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A computer-implemented method, a wireless interface, parking enforcement server, data interface, parking data acquisition hardware, a processor, and a computer-readable memory” The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed 

Similarly for claims 2 & 15, searching for the first vehicle identifier in a permit list and identifying the shared parking permit; and 80identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “searching for the first vehicle identifier in a permit list and identifying the shared parking permit; and 80identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list” in the context of this claim encompasses the user searching a list of license plates recorded to see if two vehicles contain the same permit or have the same owner. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 

Likewise for claims 3 & 16, searching in the past parking data to obtain the particular past parking event comprises searching in the past parking data for a parking event with the permit identifier and a vehicle identifier different from the first vehicle identifier, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “searching in the past parking data to obtain the particular past parking event comprises searching in the past parking data for a parking event with the permit identifier and a vehicle identifier different from the first vehicle identifier” in the context of this claim encompasses the user to check if a second vehicle has already checked in different from the first vehicle by the same owner with the same permit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 

Also for claims 4 & 17, receiving the permit list from a parking enforcement server, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a parking enforcement server” language, “receiving the permit list” in the context of this claim encompasses the user receiving a list of permits that are addressed to vehicles and owners. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea 

Equally for claims 5 & 18, wherein the permit list received from the parking enforcement server corresponds to the parking zone having a geographic area associated with the geographic location of the mobile parking enforcement device, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “mobile parking enforcement device, processing device, parking enforcement server” language, “wherein the permit list received from the parking enforcement server corresponds to the parking zone having a geographic area associated with the geographic location of the mobile parking enforcement device” in the context of this claim encompasses a computer pulling up a permit list depending on the location entered by the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea 

Likewise for claims 7 & 20, wherein the parking data acquisition hardware comprises at least one license plate reader, the first vehicle identifier is a first license plate number, the second vehicle identifier is a second license plate number, and the method further comprises capturing the first license plate number with the parking data acquisition hardware, is a device & process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the parking data acquisition hardware comprises at least one license plate reader, the first vehicle identifier is a first license plate number, the second vehicle identifier is a second license plate number, and the method further comprises capturing the first license plate number with the parking data acquisition hardware” in the context of this claim encompasses the user accessing a computer which captures license plates of vehicles which the user is able to do manually. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic 

Equally for claims 9 & 22, a geographic location of a mobile parking enforcement device, based at least in part on a determination by a Global Position system (GPS) unit, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “mobile parking enforcement device, processing device, parking enforcement server, Global Positioning System (GPS) unit” language,  “determining a geographic location” in the context of this claim encompasses a computer pulling up past parking data and events depending on the location entered by the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 

Similarly for claims 10 & 23, wherein the particular past parking event is generated by a second parking enforcement device different from the parking enforcement device, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the particular past parking event is generated by a second parking enforcement device different from the parking enforcement device” in the context of this claim encompasses a user using two difference devices to receive certain data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 13 & 26, wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit list accessible by the processor, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 27 & 29, wherein the past parking data comprises at least one past parking event generated by the mobile parking enforcement device, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the past parking data comprises at least one past parking event generated by the mobile parking enforcement device” in the context of this claim encompasses a user determining that of the past parking information a first recording of a vehicle is present to check against potential current parking data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect vehicle identifiers and store violations) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 28 & 30, wherein the geographic location of the mobile parking enforcement device is the parking zone, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the geographic location of the mobile parking enforcement device is the parking zone” in the context of this claim encompasses a user retrieving parking data pertaining to a certain location or parking area. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-18, 20, 22-27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/780321, in view of prior art US 2013/0262275A1 (“Outwater”).
As per Claim 1 of 17/072362, Yigit `321 recites:
A computer-implemented method for determining a shared parking permit violation by a mobile parking enforcement device, the mobile parking enforcement comprising: 
a wireless interface for communicating wirelessly with a parking enforcement server (see at least Yigit `321, claim 1a);
a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data (see at least Yigit `321, claim 1b);
(see at least Yigit `321, claim 1c);
computer-readable memory in communication with and accessible by the processor (see at least Yigit `321, claim 1d);
transmitting, via the wireless interface, a geographic location of the mobile parking enforcement device to the parking enforcement server (see at least Yigit `321, claim 3);
receiving, at the wireless interface of the mobile parking enforcement device, a set of one or more past parking events from the parking enforcement server, each past parking event in the set of one or more past parking events comprises a vehicle identifier the set of one or more past parking events received from the parking enforcement server corresponding to one or more past parking events identified by the parking enforcement server as occurring in a parking zone associated with the geographic location of the mobile parking enforcement device (see at least Yigit `321, claim 3);
receiving, at the data interface, current parking data comprising a first vehicle identifier of a first vehicle from the parking data acquisition hardware to generate, at the processor, a current parking event comprising the first vehicle identifier of the first vehicle (see at least Yigit `321, claim 1a-b);
searching, by the processor, for the first vehicle identifier in a list stored in the computer-readable memory of the mobile parking enforcement device, and identifying, at the processor, a parking event associated with the first vehicle identifier, the parking event further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle (see at least Yigit `321, claim 1a-b); 
(see at least Yigit `321, claim 1a); 
determining, at the processor, that a parking violation has occurred based on the current parking event with the first vehicle identifier and the particular past parking event with the second vehicle identifier (see at least Yigit `321, claim 1a-c); and 
storing a violation event for the shared parking permit violation in the computer- readable memory (see at least Yigit `321, claim 1d).
Yigit `321 lacks the “shared parking permit” and “a shared parking permit violation”.
Outwater teaches
identifying, at the processing device, a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.); 
determining, at the processing device, that a shared parking permit violation has occurred based on the parking event with the first vehicle identifier and the parking event with the second vehicle identifier (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the a shared parking permit and a shared parking permit violation as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 2 Yigit `321 recites:
wherein said searching for the first vehicle identifier in a data stored in the computer-readable memory of the mobile parking enforcement device, and wherein identifying the past parking event comprises (see at least Yigit `321, claim 2): 
identifying a past parking event associated with the first vehicle identifier in the parking data, the parking data further associated with the second vehicle identifier in the parking data (see at least Yigit `321, claim 2).
	Yigit `321 lacks the shared parking permit and the permit list
Outwater teaches
wherein identifying the shared parking permit comprises: 
searching for the first vehicle identifier in a permit list (see at least Outwater, para. [0040]: The parking type is determined 412 either by the enforcing authority entering it or by location determined by GPS or other location methods, where the determined location is matched against a database. Once the license number and parking type are ascertained, a query 413 can be made against the secure reservation or permit database 8. A determination 414 can then be made whether the vehicle is legally parked (basing the parking on location, time and parking type, for example). If the vehicle is illegally parked, a violation can be issued 415, or the vehicle can be towed. If the vehicle is legally parked, no action would normally be taken and the process exits 416.); and 
identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of searching for the first vehicle identifier in a permit list and identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 3 Yigit `321 recites:
wherein said searching in the past parking data to obtain the particular past parking event comprises searching in past parking data for a parking event with the permit identifier and a vehicle identifier different from the first vehicle identifier (see at least Yigit `321, claim 7).

As per Claim 4 Yigit `321 recites:
further comprising receiving parking data from the parking enforcement server (see at least Yigit `321, claim 5).
Yigit `321 lacks a permit list.
Outwater teaches
further comprising receiving permit list from the parking enforcement server (see at least Outwater, para. [0029]: The server 4 also accesses a local or remote secure database 8 (also referred to as secure reservation or permit database) to store the information entered and to retrieve information regarding license plates and reservations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of comprising receiving permit list from a parking enforcement server as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).




As per Claim 5 Yigit `321 recites:
wherein the parking data received from the parking enforcement server corresponds to a parking zone having a geographic area entered by the mobile parking enforcement device (see at least Yigit `321, claim 3).
	Yigit `321 lacks a permit list.
Outwater teaches
a permit list (see at least Outwater, para. [0029]: The server 4 also accesses a local or remote secure database 8 (also referred to as secure reservation or permit database) to store the information entered and to retrieve information regarding license plates and reservations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a permit list as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 7 Yigit `321 recites:
wherein the parking data acquisition hardware comprises at least one license plate reader, the first vehicle identifier is a first license plate number, the second vehicle identifier is a second license plate number, and the method further comprises capturing the first license plate number with the parking data acquisition hardware (see at least Yigit `321, claim 4).

As per Claim 9 Yigit `321 recites:
further comprising: 
(see at least Yigit `321, claim 3).
Yigit `321 lacks a Global Positioning System (GPS) unit.
Outwater teaches
determining, at the processor, a geographic location of the enforcement process is based at least in on a determination by a Global Positioning System (GPS) unit (see at least Outwater, para. [0040]: FIG. 4 shows an embodiment of an enforcement process 400 of a method for providing Internet-based universal parking registration and reservation, in accordance with various embodiments. The process is entered 410 by identifying 420 a license plate of a parked vehicle. The license plate number can be entered manually, or it can be automatically scanned. The parking type is determined 412 either by the enforcing authority entering it or by location determined by GPS or other location methods, where the determined location is matched against a database.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of determining, at the processor, a geographic location of the enforcement process is based at least in on a determination by a Global Positioning System (GPS) unit by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 10 Yigit `321 recites:
the particular past parking event is generated by a second parking enforcement device different from the first parking enforcement device (see at least Yigit `321, claim 1a).
	
As per Claim 11 Yigit `321 does not explicitly recite:
wherein said determining that the shared parking permit violation has occurred comprises determining that the current parking event and the particular past parking event occur within a time range.
Outwater teaches
wherein said determining that the shared parking permit violation has occurred comprises determining that the current parking event and the particular past parking event occur within a time range (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of wherein said determining that the shared parking permit violation has occurred comprises determining that the current parking event and the particular past parking event occur within a time range as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 12 Yigit `321 does not explicitly recite:
wherein the time range is a day.
Outwater teaches
wherein the time range is a day (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the time range is a day as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 13 Yigit `321 does not explicitly recite:
wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in the permit list accessible by the processor.
Outwater teaches
 wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit list accessible by the processing device (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit list accessible by the processing device by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 14 Yigit `321 recites:
A non-transitory computer-readable medium having stored thereon program instructions for determining a shared parking permit violation, by a mobile parking enforcement device, the mobile parking enforcement comprising: 
a wireless interface for communicating wirelessly with a parking enforcement server (see at least Yigit `321, claim 1a);
a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data (see at least Yigit `321, claim 1b);
a processor in communication with the wireless interface and the data interface (see at least Yigit `321, claim 1c);
computer-readable memory in communication with and accessible by the processor (see at least Yigit `321, claim 1d);

transmitting, via the wireless interface, a geographic location of the mobile parking enforcement device to the parking enforcement server (see at least Yigit `321, claim 3);
receiving, at the wireless interface of the mobile parking enforcement device, a set of one or more past parking events from the parking enforcement server, each past parking event in the set of one or more past parking events comprises a vehicle identifier the set of one or more past parking events received from the parking enforcement server corresponding to one or more past parking events identified by the parking enforcement server as occurring in a parking zone associated with the geographic location of the mobile parking enforcement device (see at least Yigit `321, claim 3);
receiving, via the data interface, current parking data comprising a first vehicle identifier of a first vehicle from the parking data acquisition hardware to generate, at the processor, a current parking event comprising the first vehicle identifier of the first vehicle (see at least Yigit `321, claim 1a-b);
searching, by the processor, for the first vehicle identifier in a list stored in the computer-readable memory of the mobile parking enforcement device, and identifying, at the processor, a parking event associated with the first vehicle identifier, the parking event further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle (see at least Yigit `321, claim 1a-b); 
searching, by the processor, in past parking data comprising the set of one or more past parking events to obtain, at the processor, a past parking event comprising the second vehicle identifier (see at least Yigit `321, claim 1a); 
(see at least Yigit `321, claim 1a-c); and 
storing a violation event for the shared parking permit violation in the computer- readable memory (see at least Yigit `321, claim 1d).
Yigit `321 lacks the “shared parking permit” and “a shared parking permit violation”.
Outwater teaches
identifying, at the processing device, a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.); 
determining, at the processing device, that a shared parking permit violation has occurred based on the parking event with the first vehicle identifier and the parking event with the second vehicle identifier (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of a shared parking permit and a shared parking permit violation as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 15 Yigit `321 recites:
wherein said searching for the first vehicle identifier in a data stored in the computer-readable memory of the mobile parking enforcement device, and wherein identifying the past parking event comprises (see at least Yigit `321, claim 2): 
identifying a past parking event associated with the first vehicle identifier in the parking data, the parking data further associated with the second vehicle identifier in the parking data (see at least Yigit `321, claim 2).
	Yigit `321 lacks the shared parking permit and the permit list.
Outwater teaches
wherein identifying the shared parking permit comprises: 
searching for the first vehicle identifier in a permit list (see at least Outwater, para. [0040]: The parking type is determined 412 either by the enforcing authority entering it or by location determined by GPS or other location methods, where the determined location is matched against a database. Once the license number and parking type are ascertained, a query 413 can be made against the secure reservation or permit database 8. A determination 414 can then be made whether the vehicle is legally parked (basing the parking on location, time and parking type, for example). If the vehicle is illegally parked, a violation can be issued 415, or the vehicle can be towed. If the vehicle is legally parked, no action would normally be taken and the process exits 416.); and 
identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the shared parking permit and the permit list as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 16 Yigit `321 recites:
wherein said searching in the past parking data to obtain the particular past parking event comprises searching in past parking data for a parking event with the permit identifier and a vehicle identifier different from the first vehicle identifier (see at least Yigit `321, claim 7).


further comprising receiving parking data from a parking enforcement server (see at least Yigit `321, claim 5).
Yigit `321 lacks a permit list.
Outwater teaches
further comprising receiving permit list from a parking enforcement server (see at least Outwater, para. [0029]: The server 4 also accesses a local or remote secure database 8 (also referred to as secure reservation or permit database) to store the information entered and to retrieve information regarding license plates and reservations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of receiving permit list from a parking enforcement server as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 18 Yigit `321 recites:
wherein the parking data received from the parking enforcement server corresponds to a parking zone having a geographic area entered by the mobile parking enforcement device (see at least Yigit `321, claim 3).
	Yigit `321 lacks a permit list.
Outwater teaches
a permit list (see at least Outwater, para. [0029]: The server 4 also accesses a local or remote secure database 8 (also referred to as secure reservation or permit database) to store the information entered and to retrieve information regarding license plates and reservations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of lacks a permit list as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 20 Yigit `321 recites:
wherein the parking data acquisition hardware comprises at least one license plate reader, the first vehicle identifier is a first license plate number, the second vehicle identifier is a second license plate number, and the method further comprises capturing the first license plate number with the parking data acquisition hardware (see at least Yigit `321, claim 4).

As per Claim 22 Yigit `321 recites:
further comprising program instructions executable by the processor to perform: 
determining, at the processor, a geographic location of the mobile parking enforcement device (see at least Yigit `321, claim 3).
Yigit `321 lacks a Global Positioning System (GPS) unit.
Outwater teaches
determining, at the processor, a geographic location of the enforcement process is based at least in on a determination by a Global Positioning System (GPS) unit (see at least Outwater, para. [0040]: FIG. 4 shows an embodiment of an enforcement process 400 of a method for providing Internet-based universal parking registration and reservation, in accordance with various embodiments. The process is entered 410 by identifying 420 a license plate of a parked vehicle. The license plate number can be entered manually, or it can be automatically scanned. The parking type is determined 412 either by the enforcing authority entering it or by location determined by GPS or other location methods, where the determined location is matched against a database.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of determining, at the processor, a geographic location of the enforcement process is based at least in on a determination by a Global Positioning System (GPS) unit by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 23 Yigit `321 recites:
the particular past parking event is generated by a second parking enforcement device different from the first parking enforcement device (see at least Yigit `321, claim 1a).

Claim 24 of Yigit `321 does not explicitly recite:
wherein said determining that the shared parking permit violation has occurred comprises determining that the current parking event and the particular past parking event occur within a time range.
Outwater teaches
wherein said determining that the shared parking permit violation has occurred comprises determining that the current parking event and the particular past parking event occur within a time range (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of said determining that the shared parking permit violation has occurred comprises determining that the current parking event and the particular past parking event occur within a time range as taught by Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 25 Yigit `321 does not explicitly recite:
wherein the time range is a day.
Outwater teaches
wherein the time range is a day (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the time Outwater in order to present an efficient and internet based solution to parking (see at least Outwater, para. [0039]).

As per Claim 26 Yigit `321 does not explicitly recite:
wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in the permit list accessible by the processor.
Outwater teaches
 wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in the permit list accessible by the processor (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in the permit list accessible by the processor by Outwater 
As per Claim 27 Yigit `321 recites:
wherein the past parking data comprises at least one past parking event generated by the mobile parking enforcement device (see at least Yigit `321, claim 1c).

As per Claim 29 Yigit `321 recites:
wherein the past parking data comprises at least one past parking event generated by the mobile parking enforcement device (see at least Yigit `321, claim 1c).

Claim(s) 28 and 30 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/780321, in view of prior art Outwater, further in view of US 2006/0255119A1 (“Marchasin”).

As per Claim 28 Yigit `321 does not explicitly recite:
wherein the geographic location of the mobile parking enforcement device is the parking zone.
Marchasin teaches
wherein the geographic location of the mobile parking enforcement device is the parking zone (see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.  & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the geographic location of the mobile parking enforcement device is the parking zone by Marchasin in order to enforce vehicular parking laws (see at least Marchasin, para. [0010]).

As per Claim 30 Yigit `321 does not explicitly recite:
wherein the geographic location of the mobile parking enforcement device is the parking zone.
Marchasin teaches
wherein the geographic location of the mobile parking enforcement device is the parking zone (see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.  & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yigit `321 to incorporate the teaching of the geographic location of the mobile parking enforcement device is the parking zone by Marchasin in order to enforce vehicular parking laws (see at least Marchasin, para. [0010]).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-18, 20, & 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0255119A1 (“Marchasin”), in view of US 2013/0262275A1 (“Outwater”), further in view of US 6081206B2 (“Kielland”).
As per claim 1 Marchasin discloses
A computer-implemented method for determining a shared parking permit violation by a mobile parking enforcement device, the mobile parking enforcement device comprising: 
a wireless interface for communicating wirelessly with a parking enforcement server (see at least Marchasin, para. [0050]: The term “computer” is intended to include any data processing device, such as a desktop computer, a laptop computer, a mainframe computer, a personal digital assistant, a server, a handheld device, or any other device able to process data. Optionally, according to an embodiment of the present invention, the PermitView System 1 may include a Synchronizing Module 60. & para. [0058]:  the Reader 8 may be any suitable device or computer capable of reading a RFID tag. The Reader 8 may be a handheld device operated by a PEO, or a stationary device. The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity. & para. [0073]: One having ordinary skill in the art will appreciate that the PEO may enter the parked vehicle data into the Reader 8 using any Suitable input means, such as, for example, a keyboard, a keypad, and/or a voice recognition system. para. [0090]: As described above, the Reader 8 may be a handheld device operated by a PEO, such as a PDA, or a stationary device.);
a data interface for communicating with parking data acquisition hardware to receive therefrom parking data (see at least Marchasin, para. [0057]:  the Permit Holder Computer 5, the PermitView Administrator Computer 6, the Permit Manager Computer 7, and the Reader 8 may each include a Web Browser 5A, 6A, 7A, 8A, respectively, that provides a portal to one or more Web-based networks, such as, for example, a Network/Internet 100. Each Web Browser 5A, 6A, 7A, 8A is communicatively connected to the PermitView System 1 via the Network/Internet 100. One having ordinary skill in the art will appreciate that any Web browser is suitable for use in the present invention, including but not limited to FireFox, Microsoft® Internet Explorer, Netscape, Opera, WebTV®, and Mozilla™.);
a processor in communication with the wireless interface and the data interface (see at least Marchasin, para. [0057]: the Permit Holder Computer 5, the PermitView Administrator Computer 6, the Permit Manager Computer 7, and the Reader 8 may each include a Web Browser 5A, 6A, 7A, 8A, respectively, that provides a portal to one or more Web-based networks, such as, for example, a Network/Internet 100. Each Web Browser 5A, 6A, 7A, 8A is communicatively connected to the PermitView System 1 via the Network/Internet 100. One having ordinary skill in the art will appreciate that any Web browser is suitable for use in the present invention, including but not limited to FireFox, Microsoft® Internet Explorer, Netscape, Opera, WebTV®, and Mozilla™. & para. [0058]:  the Reader 8 may be any suitable device or computer capable of reading a RFID tag. The Reader 8 may be a handheld device operated by a PEO, or a stationary device. The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity.); and
computer-readable memory in communication with and accessible by the processor (see at least Marchasin, para. [0058-0059]:  the Reader 8 may be any suitable device or computer capable of reading a RFID tag. The Reader 8 may be a handheld device operated by a PEO, or a stationary device. The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity. The Reader 8 may be configured to access data stored on a computer of in database using any suitable program or language, such as, for example, Microsoft Access, MsSQL, an open source server query language program based server side database system that is commercially available from, for example, Microsoft Corporation, plain text files (.txt) and/or other database technologies.);

transmitting, via the wireless interface, a geographic location of the mobile parking enforcement device to the parking enforcement server (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.  & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. para. [0104]: According to an embodiment of the present invention, the location may also be determined by a GPS receiver located in the Reader 8. The data, such as, for example, the location of the Reader 8, the receiver system installed, license information, PEO information (which may be entered by a scanner from an officer ID card in some instances when available) may be entered in part via the keyboard 250. Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.);
receiving, via the wireless interface of the mobile parking enforcement device, a set of one or more past parking events from the parking enforcement server, each past parking event in (see at least Marchasin, para. [0077-0078]: The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.).),
the set of one or more past parking events received from the parking enforcement server corresponding to one or more past parking events identified by the parking enforcement server as occurring in a parking zone associated with the geographic location of the mobile parking enforcement device (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific. para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. & para. [0104]: Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.); 
receiving, via the data interface, current parking data comprising a first vehicle identifier of a first vehicle from the parking data acquisition hardware to generate, at the processor, a current parking event comprising the first vehicle identifier of the first vehicle (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.), 
storing a violation event for the shared parking permit violation in the computer-readable memory (see at least Marchasin, para. [0061]:  the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc. ).
However Marchasin does not explicitly disclose
searching, by the processor, for the first vehicle identifier in a permit list stored in the computer-readable memory of the mobile parking enforcement device, and identifying, at the processor, a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle;
searching, by the processor, in past parking data comprising the set of one or more past parking events to obtain, at the processor, a particular past parking event comprising the second vehicle identifier;

Outwater teaches
searching, by the processor, for the first vehicle identifier in a permit list stored in the computer-readable memory of the mobile parking enforcement device, and identifying, at the processor, a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.);
determining, at the processor, that a shared parking permit violation has occurred based on the current parking event with the first vehicle identifier and the particular past parking event with the second vehicle identifier (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of searching, by the processor, for the first vehicle identifier in a permit list stored in the computer-readable memory of the mobile parking enforcement device, and identifying, at the processor, a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle and determining, at the processor, that a shared parking permit violation has occurred based on the current parking event with the first vehicle identifier and the particular past parking event with the second vehicle identifier of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).
Kielland teaches
searching, by the processor, in past parking data comprising the set of one or more past parking events to obtain, at the processor, a particular past parking event comprising the second vehicle identifier (see at least Kielland, col. 7 lines 1-25:  algorithm immediately extracts a unique digital identifier for the vehicle depicted in each raster image and stores it in a computerized database. Typically, the unique vehicle identifier is the alphanumeric text appearing on the vehicle's license plate (the “plate-string”). Each of the observed unique vehicle identifiers is Stored in a database record that also contains the time it was observed and its geographic location. The time-Stamp of each vehicle ID is typically read from the computer’s internal clock while its geographic location is typically read from an external positioning system such as the “Global Positioning System” (GPS).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of obtaining, at the processing device, a past parking event comprising the second vehicle identifier and determining a violation has occurred based on a current parking event and the past parking event of a vehicle identifier of Kielland in order to automate the manual processes of a parking enforcement officer (see at least Kielland, col. 6 lines 60-63).

As per claim 2 Marchasin discloses
wherein said searching for the first vehicle identifier in a permit list stored in the computer-readable memory of the mobile parking enforcement device, and identifying parking permit (see at least Marchasin, para. [0061]: According to an embodiment of the present invention, the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc.); and 
identifying a permit identifier associated with the first vehicle identifier in the permit list, (see at least Marchasin, para. [0061]: Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc. & para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.).
Marchasin does not explicitly disclose 
the permit identifier further associated with the second vehicle identifier in the permit list. 
Outwater teaches
identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 3 Outwater teaches
wherein said searching in the past parking data to obtain the particular past parking event comprises searching in the past parking data for a parking event with the permit identifier and a vehicle identifier of the first vehicle identifier (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.  & para. [0081-0082]:  For each parking violation that occurs, the Permit Database 50 stores information related to the parking violation, referred to as “parking violation data.” The parking violation data may include, but is not limited to, the parked vehicle data (i.e., the information related to the violating vehicle); the vehicle owner's information (as derived from the license plate number), the PEO information, the type of enforcement action taken, etc. For example, a permit that has been stolen or illegally transferred to unauthorized vehicle will result in this type of mismatch, and corresponding parking violation. According to an embodiment of the present invention, if a misuse of the permit is detected, the PermitView System 1 may place a temporary hold on the permit, thereby signaling to the PEO(s) that the permit is inactive or invalid. Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.).
Marchasin does not explicitly disclose
wherein obtaining the particular past parking event comprises searching in past parking data comprising past parking events for a parking event with a vehicle identifier different from the first vehicle identifier.
Kielland teaches
wherein obtaining the particular past parking event comprises searching in past parking data comprising past parking events for a parking event with a vehicle identifier different from the first vehicle identifier (see at least Kielland, col. 7 lines 1-25:  algorithm immediately extracts a unique digital identifier for the vehicle depicted in each raster image and Stores it in a computerized database. Typically, the unique vehicle identifier is the alphanumeric text appearing on the vehicle's license plate (the “plate-string”). Each of the observed unique vehicle identifiers is Stored in a database record that also contains the time it was observed and its geographic location. The time-Stamp of each vehicle ID is typically read from the computer’s internal clock while its geographic location is typically read from an external positioning system such as the “Global Positioning System” (GPS). & col. 17 lines 1-5: As soon as each Epoch-ID has been entered into the database, the computer Searches to see if the same plate string has been observed previously by the system 508. If no matching vehicle identifier is found 509, then the algorithm reverts to waiting for the next parked car to be encountered 500.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of wherein obtaining the particular past parking event comprises searching in past parking data comprising past parking events for a parking event with a vehicle identifier different from the first vehicle identifier of Kielland in order to automate the manual processes of a parking enforcement officer (see at least Kielland, col. 6 lines 60-63).

As per claim 4 Marchasin discloses
further comprising receiving the permit list from the parking enforcement server (see at least Marchasin, para. [0061]:  the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc. ).



As per claim 5 Marchasin discloses
wherein the permit list received from the parking enforcement server corresponds to the parking zone having a geographic area associated with the geographic location of the mobile parking enforcement device (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific. para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.).

As per claim 7 Outwater discloses
wherein the parking data acquisition hardware comprises at least one license plate reader, the first vehicle identifier is a first license plate number (see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.), 
the method further comprises capturing the first license plate number with the parking data acquisition hardware (see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan. One having ordinary skill in the art will appreciate that the PEO may enter the parked vehicle data into the Reader 8 using any Suitable input means, such as, for example, a keyboard, a keypad, and/or a voice recognition system.).
Marchasin collects a plurality of vehicle identifiers for a plurality of vehicles as the Parking Enforcement Officer patrols (see at least Marchasin, para. [0049]). 
However Marchasin does not explicitly disclose 
the second vehicle identifier is a second license plate number  
However Marchasin does not explicitly disclose
the second vehicle identifier is a second license plate number (see at least Outwater, para. [0028]: The system includes generally the owner's unique, registered wireless device, a secure database, a unique vehicle tag such as a state-issued license plate, and one or more license plate readers, either stationary or mobile. & para. [0045]: In step 510 of method 500, one or more parking choice menus are presented to a remote customer desiring to register one or more vehicles for one or more access points and parking reservations. Parking choice menus may allow a customer to select a parking type and special attributes to the access.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the second vehicle identifier is a second license plate number of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 9 Marchasin discloses
determining, at the processor, a geographic location of the mobile parking enforcement device based at least in part on a determination by a Global Positioning System (GPS) unit (see at least Marchasin, para. [0104]: According to an embodiment of the present invention, the location may also be determined by a GPS receiver located in the Reader 8.).

As per claim 10 Marchasin discloses
wherein the particular past parking event is generated by a second parking enforcement device different from the parking enforcement device (see at least Marchasin, para. [0065-0067]: Based on the report request, the Report Generator 30 retrieves the appropriate information from the communicatively connected computer accessible memory, referred to the Permit Database 50 generates the report, and provides the report to the requesting user group, via the User Interface 20 or the Synchronizing Module 60. According to an embodiment of the present invention, the Report Generator 30 may automatically receive report requests from the communicatively connected Synchronizing Module 60, pursuant to a pre-determined schedule. For example, the Synchronizing Module 60 may send a daily request for a report providing permit data updates, for communication with the one or more Readers 8 docked in the Handheld Docking Station 9.).

As per claim 11 Marchasin does not explicitly disclose
wherein determining that the shared parking permit violation has occurred comprises determining that the current parking event and the past parking event occur within a time range
Outwater teaches
wherein determining that the shared parking permit violation has occurred comprises determining that the current parking event and the past parking event occur within a time range (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching determining that the shared parking permit violation has occurred comprises determining that the current parking event and the past parking event occur within a time range of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 12 Marchasin does not explicitly disclose
wherein the time range is a day.
Outwater teaches
wherein the time range is a day (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the time range is a day of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 13 Outwater does not explicitly disclose
wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit list accessible by the processor.
Outwater teaches
wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit list accessible by the processor (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit list accessible by the processor of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 14 Marchasin discloses
A non-transitory computer-readable medium having stored thereon program instructions  for determining a shared parking permit violation by a mobile parking enforcement device, the mobile parking enforcement comprising: 
a wireless interface for communicating wirelessly with a parking enforcement server (see at least Marchasin, , para. [0050]: The term “computer” is intended to include any data processing device, such as a desktop computer, a laptop computer, a mainframe computer, a personal digital assistant, a server, a handheld device, or any other device able to process data. Optionally, according to an embodiment of the present invention, the PermitView System 1 may include a Synchronizing Module 60. & para. [0058]:  the Reader 8 may be any suitable device or computer capable of reading a RFID tag. The Reader 8 may be a handheld device operated by a PEO, or a stationary device. The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity. & para. [0073]: One having ordinary skill in the art will appreciate that the PEO may enter the parked vehicle data into the Reader 8 using any Suitable input means, such as, for example, a keyboard, a keypad, and/or a voice recognition system. para. [0090]: As described above, the Reader 8 may be a handheld device operated by a PEO, such as a PDA, or a stationary device.);
a data interface for communicating with parking data acquisition hardware for receiving therefrom parking data (see at least Marchasin, para. [0057]:  the Permit Holder Computer 5, the PermitView Administrator Computer 6, the Permit Manager Computer 7, and the Reader 8 may each include a Web Browser 5A, 6A, 7A, 8A, respectively, that provides a portal to one or more Web-based networks, such as, for example, a Network/Internet 100. Each Web Browser 5A, 6A, 7A, 8A is communicatively connected to the PermitView System 1 via the Network/Internet 100. One having ordinary skill in the art will appreciate that any Web browser is suitable for use in the present invention, including but not limited to FireFox, Microsoft® Internet Explorer, Netscape, Opera, WebTV®, and Mozilla™.);
a processor in communication with the wireless interface and the data interface (see at least Marchasin, para. [0057]: the Permit Holder Computer 5, the PermitView Administrator Computer 6, the Permit Manager Computer 7, and the Reader 8 may each include a Web Browser 5A, 6A, 7A, 8A, respectively, that provides a portal to one or more Web-based networks, such as, for example, a Network/Internet 100. Each Web Browser 5A, 6A, 7A, 8A is communicatively connected to the PermitView System 1 via the Network/Internet 100. One having ordinary skill in the art will appreciate that any Web browser is suitable for use in the present invention, including but not limited to FireFox, Microsoft® Internet Explorer, Netscape, Opera, WebTV®, and Mozilla™. & para. [0058]:  the Reader 8 may be any suitable device or computer capable of reading a RFID tag. The Reader 8 may be a handheld device operated by a PEO, or a stationary device. The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity.);
computer-readable memory in communication with and accessible by the processor (see at least Marchasin, para. [0058-0059]:  the Reader 8 may be any suitable device or computer capable of reading a RFID tag. The Reader 8 may be a handheld device operated by a PEO, or a stationary device. The Reader 8 may include one or more software applications or programs (e.g., RFID/Barcode scanning and permit evaluation software such as PermitFinder, citation writing software, etc.) configured to execute the functions performed the Readers 8, including, but not limited to, data capture, data storage, and scanning activity. The Reader 8 may be configured to access data stored on a computer of in database using any suitable program or language, such as, for example, Microsoft Access, MsSQL, an open source server query language program based server side database system that is commercially available from, for example, Microsoft Corporation, plain text files (.txt) and/or other database technologies.);
the method comprising:
transmitting, via the wireless interface, a geographic location of the mobile parking enforcement device to the parking enforcement server (see at least Marchasin, para. [0073]: In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.  & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. para. [0104]: According to an embodiment of the present invention, the location may also be determined by a GPS receiver located in the Reader 8. The data, such as, for example, the location of the Reader 8, the receiver system installed, license information, PEO information (which may be entered by a scanner from an officer ID card in some instances when available) may be entered in part via the keyboard 250. Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.);
receiving, via the wireless interface of the mobile parking enforcement device, a set of one or more past parking events from the parking enforcement server, each past parking event in the set of one or more past parking events comprises a vehicle identifier (see at least Marchasin, para. [0077-0078]: The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.).),
the set of one or more past parking events received from the parking enforcement server corresponding to one or more past parking events identified by the parking enforcement server as occurring in a parking zone associated with the geographic location of the mobile parking enforcement device (see at least Marchasin,  para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific. para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. & para. [0104]: Optionally, if the Reader 8 includes a GPS receiver, the location data may be obtained via a GPS tracking system.); 
receiving, via the data interface, current parking data comprising a first vehicle identifier of a first vehicle from the parking data acquisition hardware to generate, at the processor, a current parking event comprising the first vehicle identifier of the first vehicle (see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.), 
storing a violation event for the shared parking permit violation in the computer-readable memory (see at least Marchasin, para. [0061]:  the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc. ).
However Marchasin does not explicitly disclose
searching, by the processor, for the first vehicle identifier in a permit list stored in the computer-readable memory of the mobile parking enforcement device, and identifying, at the processor, a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle;
searching, by the processor, in past parking data comprising the set of one or more past parking events to obtain, at the processor, a particular past parking event comprising the second vehicle identifier;
determining, at the processor, that a shared parking permit violation has occurred based on the current parking event with the first vehicle identifier and the particular past parking event with the second vehicle identifier.
Outwater teaches
searching, by the processor, for the first vehicle identifier in a permit list stored in the computer-readable memory of the mobile parking enforcement device, and identifying, at the processor, a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.);
determining, at the processor, that a shared parking permit violation has occurred based on the current parking event with the first vehicle identifier and the particular past parking event with the second vehicle identifier (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of searching, by the processor, for the first vehicle identifier in a permit list stored in the computer-readable memory of the mobile parking enforcement device, and identifying, at the processor, a shared parking permit associated with the first vehicle identifier, the shared parking permit further associated with at least a second vehicle identifier of a second vehicle different from the first vehicle and determining, at the processor, that a shared parking permit violation has occurred based on the current parking event with the first vehicle identifier and the particular 
Kielland teaches
searching, by the processor, in past parking data comprising the set of one or more past parking events to obtain, at the processor, a particular past parking event comprising the second vehicle identifier (see at least Kielland, col. 7 lines 1-25:  algorithm immediately extracts a unique digital identifier for the vehicle depicted in each raster image and stores it in a computerized database. Typically, the unique vehicle identifier is the alphanumeric text appearing on the vehicle's license plate (the “plate-string”). Each of the observed unique vehicle identifiers is Stored in a database record that also contains the time it was observed and its geographic location. The time-Stamp of each vehicle ID is typically read from the computer’s internal clock while its geographic location is typically read from an external positioning system such as the “Global Positioning System” (GPS).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of obtaining, at the processing device, a past parking event comprising the second vehicle identifier and determining a violation has occurred based on a current parking event and the past parking event of a vehicle identifier of Kielland in order to automate the manual processes of a parking enforcement officer (see at least Kielland, col. 6 lines 60-63).

As per claim 15 Marchasin discloses
wherein said searching for the first vehicle identifier in a permit list stored in the computer-readable memory of the mobile parking enforcement device, and identifying parking (see at least Marchasin, para. [0061]: According to an embodiment of the present invention, the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc.); and 
identifying a permit identifier associated with the first vehicle identifier in the permit list, (see at least Marchasin, para. [0061]: Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc. & para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.).
Marchasin does not explicitly disclose 
the permit identifier further associated with the second vehicle identifier in the permit list. 
Outwater teaches
identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching identifying a permit identifier associated with the first vehicle identifier in the permit list, the permit identifier further associated with the second vehicle identifier in the permit list of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 16 Outwater teaches
wherein said searching in the past parking data to obtain the particular past parking event comprises searching in the past parking data for a parking event with the permit identifier and a (see at least Marchasin, para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data. & [0081-0082]:  For each parking violation that occurs, the Permit Database 50 stores information related to the parking violation, referred to as “parking violation data.” The parking violation data may include, but is not limited to, the parked vehicle data (i.e., the information related to the violating vehicle); the vehicle owner's information (as derived from the license plate number), the PEO information, the type of enforcement action taken, etc. For example, a permit that has been stolen or illegally transferred to unauthorized vehicle will result in this type of mismatch, and corresponding parking violation. According to an embodiment of the present invention, if a misuse of the permit is detected, the PermitView System 1 may place a temporary hold on the permit, thereby signaling to the PEO(s) that the permit is inactive or invalid. Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.).
Marchasin does not explicitly disclose
wherein obtaining the particular past parking event comprises searching in past parking data comprising past parking events for a parking event with a vehicle identifier different from the first vehicle identifier.
Kielland teaches
wherein obtaining the particular past parking event comprises searching in past parking data comprising past parking events for a parking event with a vehicle identifier different from the first vehicle identifier (see at least Kielland, col. 7 lines 1-25:  algorithm immediately extracts a unique digital identifier for the vehicle depicted in each raster image and Stores it in a computerized database. Typically, the unique vehicle identifier is the alphanumeric text appearing on the vehicle's license plate (the “plate-string”). Each of the observed unique vehicle identifiers is Stored in a database record that also contains the time it was observed and its geographic location. The time-Stamp of each vehicle ID is typically read from the computer’s internal clock while its geographic location is typically read from an external positioning system such as the “Global Positioning System” (GPS). & col. 17 lines 1-5: As soon as each Epoch-ID has been entered into the database, the computer Searches to see if the same plate string has been observed previously by the system 508. If no matching vehicle identifier is found 509, then the algorithm reverts to waiting for the next parked car to be encountered 500.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of wherein obtaining the particular past parking event comprises searching in past parking data comprising past parking events for a parking event with a vehicle identifier different from the first vehicle identifier of Kielland in order to automate the manual processes of a parking enforcement officer (see at least Kielland, col. 6 lines 60-63).

As per claim 17 Marchasin discloses
further comprising program instructions executable by the processor to receive the permit list from the parking enforcement server (see at least Marchasin, para. [0061]:  the handheld docking station 9 may communicatively connect to the PermitView System 1 via the Synchronization Module 60. The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8 docked in the docking station 9. Specifically, the Synchronizing Module 60 may download/upload data including, but not limited to, lists of valid permits, software updates, PEO identification information, a list of scans performed by the PEO, a list of the scan results including any enforcement action taken (e.g., issued citations; specifics regarding immobilizations, etc.), announcements and alerts for PEOs, a list of malfunction notices (described in greater detail with respect to FIG. 2), etc. ).

As per claim 18 Marchasin discloses
wherein the permit list received from the parking enforcement server corresponds to the parking zone having a geographic area associated with the geographic location of the mobile (see at least Marchasin, para. [0066]: For example, the Report Generator 30 may run a daily report detailing each violation that occurred in a particular zone during the previous 24 hour period, and automatically deliver said report to the Parking Program Manager Computer 7 and/or the Reader 8 associated with that zone. para. [0068]: The Synchronizing Module 60 may then send the request to the Report Generator 30 for fulfillment. For example, the Handheld Docking Station 9 may be configured to automatically request a report including updated permit holder information for a particular Zone associated with a specific Reader 8, each time that the specific. para. [0078]: According to an embodiment of the present invention, the “tag data” includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data” includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data” includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number. The “parking privilege data” generally defines the scope of privileges or parking rights held by the permit holder, including, but is not limited to: a) the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park; b) the term of the permit and/or the permit's expiration date; and/or c) the valid parking time or times (i.e., weekend-only rights; weekday-only rights, seasonal rights, etc.). Alternatively, the PermitView system 1 may communicate the authorized vehicle data associated with the scanned permit to the Reader 8. Then, based on a visual inspection of the vehicle, the PEO may determine whether or not there is a mismatch between the parked vehicle data and the authorized vehicle data.).

As per claim 20 Outwater discloses
wherein the parking data acquisition hardware comprises at least one license plate reader, the first vehicle identifier is a first license plate number (see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.), 
further comprising program instructions executable by the processor to capture the first license plate number with the parking data acquisition hardware (see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.).
Marchasin collects a plurality of vehicle identifiers for a plurality of vehicles as the Parking Enforcement Officer patrols (see at least Marchasin, para. [0049]). 
However Marchasin does not explicitly disclose 
the second vehicle identifier is a second license plate number  
However Marchasin does not explicitly disclose
the second vehicle identifier is a second license plate number (see at least Outwater, para. [0028]: The system includes generally the owner's unique, registered wireless device, a secure database, a unique vehicle tag such as a state-issued license plate, and one or more license plate readers, either stationary or mobile. & para. [0045]: In step 510 of method 500, one or more parking choice menus are presented to a remote customer desiring to register one or more vehicles for one or more access points and parking reservations. Parking choice menus may allow a customer to select a parking type and special attributes to the access.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the second vehicle identifier is a second license plate number of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 22 Marchasin discloses
further comprising program instructions executable by the processor to perform; at the processor, a geographic location of the mobile parking enforcement device based at least in part on a determination by a Global Positioning System (GPS) unit (see at least Marchasin, para. [0104]: According to an embodiment of the present invention, the location may also be determined by a GPS receiver located in the Reader 8.).

As per claim 23 Outwater discloses
wherein the particular past parking event is generated by a second parking enforcement device different from the parking enforcement device (see at least Marchasin, para. [0065-0067]: Based on the report request, the Report Generator 30 retrieves the appropriate information from the communicatively connected computer accessible memory, referred to the Permit Database 50 generates the report, and provides the report to the requesting user group, via the User Interface 20 or the Synchronizing Module 60. According to an embodiment of the present invention, the Report Generator 30 may automatically receive report requests from the communicatively connected Synchronizing Module 60, pursuant to a pre-determined schedule. For example, the Synchronizing Module 60 may send a daily request for a report providing permit data updates, for communication with the one or more Readers 8 docked in the Handheld Docking Station 9.).

As per claim 24 Marchasin does not explicitly disclose
wherein determining that the shared parking permit violation has occurred comprises determining that the current parking event and the past parking event occur within a time range
Outwater teaches
wherein determining that the shared parking permit violation has occurred comprises determining that the current parking event and the past parking event occur within a time range (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching determining that the shared parking permit violation has occurred comprises determining that the current parking event and the past parking event occur within a time range of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 25 Marchasin does not explicitly disclose
wherein the time range is a day.
Outwater teaches
wherein the time range is a day (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the time range is a day of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 26 Outwater does not explicitly disclose

Outwater teaches
wherein the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit list accessible by the processor (see at least Outwater, para. [0038]: Customers can also buy a single parking registration for more than one vehicle (when a driver sometimes drives one and sometimes drives another). If the customer tries to park both vehicles at the same time under a single reservation or permit, an enforcing officer can be informed of a violation. Depending upon parking enforcement policies, this type of violation may be triggered by both vehicles being detected parking within a certain number of minutes of each other (e.g., within an hour), or a broader period (e.g., on the same day) using the same reservation or permit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchasin to incorporate the teaching of the shared parking permit corresponds to a permit identifier associated with the first vehicle identifier and the second vehicle identifier in a permit list accessible by the processor of Outwater in order for an efficient, Internet-based solution to parking (see at least Outwater, para. [0039]).

As per claim 27 Marchasin discloses
wherein the past parking data comprises at least one past parking event generated by the mobile parking enforcement device (see at least Marchasin, para. [0061]: The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8docked in the docking station 9. & para. [0077-0078]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. According to an embodiment of the present invention, the “tag data includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data' includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data' includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number.).

As per claim 28 Marchasin discloses
wherein the geographic location of the mobile parking enforcement device is the parking zone (see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.  & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII.).
 
As per claim 29 Marchasin discloses
wherein the past parking data comprises at least one past parking event generated by the mobile parking enforcement device (see at least Marchasin, para. [0061]: The Synchronizing Module 60 may be a computer-executable module capable of downloading and/or uploading data to and from the one or more Readers 8docked in the docking station 9. & para. [0077-0078]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII. According to an embodiment of the present invention, the “tag data includes, but is not limited to, the following information: 1) authorized vehicle data; 2) permit holder data; and/or 3) parking privilege data. The “authorized vehicle data' includes, but is not limited to the make, model, color, year, and/or license plate number of the vehicle or vehicles authorized under a valid permit. The “permit holder data' includes, but is not limited to, the permit holder's name, address, phone number, e-mail address, and/or facsimile number.).

As per claim 30 Marchasin discloses
(see at least Marchasin, para. [0073]: Alternatively, during step S3A, it may be determined that the failure to detect a tag is due to either a tag malfunction or the absence of a tag. In either case, in step S4, the PEO identifies information related to the parked vehicle under review, referred to as the “parked vehicle data,” and enters the parked vehicle data into the Reader 8. The parked vehicle data may include, but is not limited to, the following information: 1) the make, model, year, and color of the vehicle; 2) the license plate number of the vehicle; 3) the location of the parked vehicle (e.g., the lot, street, and/or zone); and 4) the date, time, and day of the week of the scan.  & para. [0077]: Having captured the RFID tag number and parked vehicle data, the Reader 8 sends this data to the PermitView System 1. FIG. 3 illustrates at least a portion of the steps of the permit management process performed by the PermitView System 1. As shown in FIG. 3, the PermitView System 1 receives the tag number and parked vehicle data from the Reader 8 via the User Interface 20, in step S1. The information is provided to the Privilege Module 40, which in turn retrieves the tag data associated with the tag number from the Permit Database 50, in step SII.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668